

ASSET PURCHASE AGREEMENT

 
BETWEEN:
 
 
MANGO COPPER INDUSTRIES INC., a body corporate, duly constituted under the Laws
of Quebec, having its registered office at 249 St-Jacques Street, suite 300,
Montreal, Quebec, H2Y 1M6, represented by Mr. Henri Mikhael, who is duly
authorized to act herein, in accordance with the enabling resolution appended
hereto as Appendix “A”;
 
   
(the “Purchaser”)
     
AND:
 
 
3226522 NOVA SCOTIA LIMITED, a body corporate, duly constituted under the Laws
of Nova Scotia, having its registered office at Purdy’s Wharf Tower One, 900 -
1959 Upper Water Street, Halifax, Nova Scotia, B3J 3N2, represented by Harold M.
Karp, its President and Secretary, who is duly authorized to act herein, in
accordance with the enabling resolution appended hereto as Appendix “B”;
 
   
(the “Vendor”)
     
AND:
 
 
WOLVERINE TUBE, INC., a body corporate, duly constituted under the Laws of
Delaware, having its registered office at 200 Clinton Avenue, Huntsville,
Alabama 35801, represented by Harold M. Karp, its President and Chief Operating
Officer, who is duly authorized to act herein, in accordance with the enabling
resolution appended hereto as Appendix “C”;
 
   
(“Wolverine”)
 
AND:
 
 
HENRI MIKHAEL, domiciled and residing at 9351 Route Marie-Victorin, Contrecoeur,
Quebec, J0L 1C0;
 
   
(the “Intervenor”)
 

 
PREAMBLE
 
WHEREAS the Vendor is the owner of land situated in the City of Montreal-East,
Province of Quebec, known and designated as being lot number 1 250 977 of the
Cadastre of Quebec, Registration Division of Montreal (the “Land”) and the
buildings erected thereon (collectively, the “Building”), including, without
limitation, the building bearing civic number 10930 Sherbrooke Street East,
Montreal-East (the Land and Building being hereinafter collectively referred to
as the “Montreal Plant”);

- 1 -

--------------------------------------------------------------------------------


 
WHEREAS the Purchaser desires to purchase and the Vendor desires to sell the
Montreal Plant and such assets within the Montreal Plant as further defined
herein in Section 2.2, the whole upon the terms and conditions set forth herein;
 
WHEREAS the Purchaser desires to operate the Montreal Plant as a manufacturing
facility.
 
NOW, THEREFORE, the Parties hereto agree as follows:
 
1.
INTERPRETATION

 
1.1
Definitions. In this agreement:

 

 
1.1.1
“Affiliate” has the meaning ascribed to it in the Canada Business Corporations
Act;

 

 
1.1.2
“Applicable Law” means any domestic or foreign, national, federal, state,
provincial, county, local, municipal or regional statute, law, ordinance, rule,
regulation, restriction, regulatory policy or guideline, by-law (zoning or
otherwise), as well as any Permit, Order or rule (in each case having the force
of law);

 

 
1.1.3
“Associated Customers” means the customers listed in Schedule 1.1.3 annexed
hereto;

 

 
1.1.4
“Associated Products” means the products listed in Schedule 1.1.3 annexed
hereto;

 

 
1.1.5
“Building” has the meaning ascribed to it in the Preamble hereof;

 

 
1.1.6
“Closing” has the meaning ascribed to it in Section 8.1 hereof;

 

 
1.1.7
“Closing Date” has the meaning ascribed to it in Section 8.1 hereof;

 

 
1.1.8
“Contaminants” means any toxic substance or waste, pollutant, contaminant,
hazardous substance or waste, residual material, hazardous material, special
waste, industrial substance or waste, petroleum-derived substance or waste, or
any constituent of any of same as such terms are regulated under, or defined by,
any Environmental Law;

 

 
1.1.9
“Data Files” has the meaning ascribed to it in Section 6.4 hereof;

 

 
1.1.10
“Environment” means surface waters, ground water, drinking water supply,
land-surface, subsurface strata, air, both inside and outside of buildings and
structures, and plant and animal life;

 

 
1.1.11
“Environmental Law” means any Applicable Law relating to the pollution or
protection of the Environment;

 
- 2 -

--------------------------------------------------------------------------------




 
1.1.12
“Equipment” means the production equipment, machinery, spare parts, tools and
dies, office furniture and equipment that are physically available at the
Montreal Plant on the Closing Date;

 

 
1.1.13
“FTQ” means Fonds de Solidarité des Travailleurs du Québec (F.T.Q.);

 

 
1.1.14
“FTQ Payments” has the meaning ascribed to it in Section 6.5 hereof;

 

 
1.1.15
“Guarantee” and “Guarantees” have the meaning ascribed to them in Section 6.5
hereof;

 

 
1.1.16
“Governmental Body” means (i) any domestic or foreign national, federal,
provincial, state, county, local, municipal or regional government or body,
(ii) any multinational, multilateral or international body, (iii) any
subdivision, agency, commission, board, instrumentality or authority of any of
the foregoing governments or bodies, (iv) any quasi-governmental or private body
exercising any regulatory, expropriation or taxing authority under or for the
account of any of the foregoing governments or bodies, or (v) any domestic,
foreign, international, multilateral or multinational judicial, quasi-judicial,
arbitration or administrative court, tribunal, commission, board or panel;

 

 
1.1.17
“Initial Guarantee” has the meaning ascribed to it in Section 8.3.2 hereof;

 

 
1.1.18
“Knowledge” an individual will be deemed to have “Knowledge” of a particular
fact or other matter if:

 

 
(i)
such individual is actually aware of such fact or other matter, or

 

 
(ii)
a prudent individual could be expected to discover or otherwise become aware of
such fact or other matter in the course of conducting a reasonably comprehensive
investigation concerning the existence of such fact or other matter.

 
A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter;
 

 
1.1.19
“Land” has the meaning ascribed to it in the Preamble hereof;

 

 
1.1.20
“Letter of Credit” has the meaning ascribed to it in Section 6.5 hereof;

 

 
1.1.21
“Liabilities” has the meaning ascribed to it in Section 4.2 hereof;

 

 
1.1.22
“Montreal Plant” has the meaning ascribed to it in the Preamble hereof;

 
- 3 -

--------------------------------------------------------------------------------




 
1.1.23
“Order” means any order, judgment, injunction, decree, award or writ of any
Governmental Body;

 

 
1.1.24
“Parties” means, collectively, the Vendor, the Purchaser, Wolverine and the
Intervenor, and “Party” means any of them;

 

 
1.1.25
“Permit” means any license, permit, certificate, authorization, approval, right,
privilege or consent issued, granted, conferred or otherwise created by a
Governmental Body;

 

 
1.1.26
“Person” means an individual, firm, corporation, legal person, company,
cooperative, partnership, joint venture, trust, unincorporated association,
entity with juridical personality or Governmental Body;

 

 
1.1.27
“Prime Rate” means the annual interest rate quoted publicly by the Purchaser’s
regular banker as the reference rate of interest used for determining the
interest rate it charges on commercial demand loans made in Canadian dollars in
Canada and commonly known as such bank's prime rate, as adjusted from time to
time. If, however, the Purchaser does not have a regular banker at the
applicable time, the Purchaser’s regular banker shall be deemed to be BMO Bank
of Montreal;

 

 
1.1.28
“Purchase Price” has the meaning ascribed to it in Section 3.1 hereof;

 

 
1.1.29
“Purchased Assets” has the meaning ascribed to it in Section 2.2 hereof;

 

 
1.1.30
“Related” has the meaning ascribed to it in Section 4.3 hereof;

 

 
1.1.31
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
Environment; and

 

 
1.1.32
“Remedial Action” means all actions, whether voluntary or involuntary, necessary
to comply with applicable Environmental Law in order to (i) clean up, remove,
treat, cover or in any other manner adjust Contaminants in the Environment or
(ii) perform remedial studies, investigations, restoration and post-remedial
studies, investigations or monitoring in, under, on or above the Montreal Plant
or any property adjacent or in proximity thereto;

 

 
1.1.33
“Software” has the meaning ascribed to it in Section 6.4 hereof;

 

 
1.1.34
“Wolverine Canada” means Wolverine Tube (Canada) Inc., the predecessor in title
to the Montreal Plant;

 

 
1.1.35
“Wolverine LP” has the meaning ascribed to it in Section 4.3.

 
- 4 -

--------------------------------------------------------------------------------



2.
PURCHASE AND SALE

 
2.1
Subject to and upon the terms and conditions of this agreement, the Vendor
hereby undertakes to sell and the Purchaser hereby undertakes to purchase the
Purchased Assets on the Closing Date.

 
2.2
As used in this agreement, “Purchased Assets” shall mean all right, title,
benefit and interest in and to the Montreal Plant and the Equipment.

 
2.3
The Purchaser hereby declares that it has inspected the Purchased Assets, that
it relies on its examination and investigation and that the Vendor shall not
provide any legal or conventional warranties of whatsoever nature in respect of
the Purchased Assets (except as provided in Section 5.1), the Purchaser
acknowledging that the purchase is made on an “as is where is basis” and at its
own risk and peril. The Purchaser hereby further acknowledges that the Vendor is
not a professional seller within the meaning of Article 1729 of the Civil Code
of Quebec.

 
2.4
Except as provided in Section 6.4 and for the avoidance of any doubt, in no
event shall the Purchased Assets include any right or interest in Vendor’s trade
name, trademark and intellectual property or that of Wolverine or any Person
Related or Affiliated to Wolverine or the Vendor.

 
2.5
Without limiting the generality of Section 2.3, the Purchaser hereby confirms
that it has received: (i) the draft reports entitled “Phase I environmental site
assessment Wolverine Tube (Canada) Inc. Montreal-East, Quebec, April 2008
(Confidential)” and “Phase II environmental site assessment Wolverine Tube
(Canada) Inc. Montreal-East, Québec, April 2008 (Confidential)”, each prepared
by Golder Associates Ltd., and (ii) the following documents listed in
Schedule 2.5 annexed hereto.

 
3.
PURCHASE PRICE

 
3.1
The aggregate purchase price payable for the purchase of the Purchased Assets
(excluding applicable taxes, if any) is one Canadian dollar (CDN$1.00) (the
“Purchase Price”).

 
3.2
The Purchase Price shall be paid and satisfied by the Purchaser on the Closing
Date.

 
4.
ASSUMED LIABILITIES

 
4.1
Except as otherwise provided for in this agreement, the Purchaser shall not
assume, or in any way be liable or responsible for any Liabilities. Except as
otherwise provided for in this agreement, the Vendor shall retain all
Liabilities.

 
4.2
For the purposes of this agreement, the term “Liabilities” means all debts,
adverse claims, liabilities and obligations, direct, indirect or contingent,
including, without limitation, those arising under any law, or imposed by any
court or any arbitrator of any kind, and those arising in connection with
products sold by, or under contracts, agreements, leases, commitments or
undertakings of, the Vendor or Wolverine Canada, whether incurred before or
after the Closing.

 
- 5 -

--------------------------------------------------------------------------------



4.3
The Purchaser hereby assumes to the complete exclusion and exoneration of each
of the Vendor, Wolverine and Wolverine Tube Canada Limited Partnership
(“Wolverine LP”) and its directors, officers, shareholders, partners, employees
and any Person related (as that term is defined in the Income Tax Act (Canada))
(“Related”) or Affiliated to any of them (collectively the “Wolverine Group”),
all obligations related to the Purchased Assets or the operations of a business
being conducted with the Purchased Assets arising on or after the Closing.

 
4.4
In addition, the Purchaser hereby assumes to the complete exclusion and
exoneration of each Person comprising the Wolverine Group, any and all
liability, responsibility or obligation relating, directly or indirectly, to the
state, quality or condition in, under, on, above or of the Purchased Assets and
any property adjacent or in proximity to the Montreal Plant existing as of or
prior to the Closing Date or thereafter, whether known or unknown, relating to
the Environment. Such liability, responsibility or obligation hereby assumed by
the Purchaser shall include, without limitation, any Remedial Action and any
liability, responsibility or obligation resulting from any Release by the Vendor
(or by any predecessor in title to the Montreal Plant) of Contaminants in,
under, on or above the Montreal Plant or any property adjacent or in proximity
thereto. Notwithstanding the foregoing, the Purchaser shall not assume any
liability, responsibility or obligation under this Section 4.4 or any other
provision contained in this agreement for bodily injury, sickness or death of
any individual, including any former employee of Wolverine Canada, resulting
from any Release by the Vendor (or by any predecessor in title to the Montreal
Plant) prior to the Closing, of Contaminants in, under, on or above the Montreal
Plant or any property adjacent or in proximity thereto.

 
4.5
For the avoidance of doubt, the Vendor hereby acknowledges and agrees that the
Purchaser shall not be liable and shall not assume (unless the Purchaser
expressly covenants to do so at its sole discretion) any liabilities for salary,
bonus and other compensation and any liabilities under employee benefit plans of
the Vendor or Wolverine Canada relating to any person employed in the Montreal
Plant prior to the Closing.

 
5.
REPRESENTATIONS AND WARRANTIES

 
5.1
The Vendor hereby represents and warrants to the Purchaser:

 

 
5.1.1
that it has the power, authority and capacity to sell the Purchased Assets to
the Purchaser and has been duly authorized by all necessary corporate action to
execute and deliver this agreement and the other ancillary agreements to be
entered into by it on the Closing Date and it has obtained all consents
necessary from all Persons whose consents may be required in order to sell the
Purchased Assets to the Purchaser;

 

 
5.1.2
that it is the owner of the Equipment free and clear of any and all liens,
claims, encumbrances, hypothecs, privileges or charges, save and except for the
encumbrances registered in the Registre des droits personnels et réels mobiliers
under numbers 01-0109251-0001 and 06-0738349-0001, which will be discharged by
the Vendor after the Closing. The Equipment covered by the registrations in the
Registre des droits personnels et réels mobiliers described above has been paid
for in full;

 
- 6 -

--------------------------------------------------------------------------------




 
5.1.3
that each of this agreement and other ancillary agreements to be entered into by
the Vendor on the Closing Date constitute a valid and legally binding obligation
of the Vendor, enforceable against the Vendor in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization and other laws of
general application limiting the enforcement of creditors’ rights generally and
to the fact that specific performance is an equitable remedy available only in
the discretion of the court;

 

 
5.1.4
that it is a resident of Canada for the purposes of the Income Tax Act (Canada)
and the Taxation Act (Quebec); and

 

 
5.1.5
that Wolverine Canada has paid all amounts due according to law to the former
employees of Wolverine Canada situated at the Montreal Plant. Accordingly, but
without limiting the generality of Section 4.3 hereof, the Purchaser will be
entirely responsible for all future severance pay that might be payable to any
former employees of Wolverine Canada that might be hired by the Purchaser.

 
5.2
Wolverine hereby represents and warrants to the Purchaser:

 

 
5.2.1
that it has been duly authorized by all necessary corporate action to execute
and deliver this agreement; and

 

 
5.2.2
that this agreement constitutes a valid and legally binding obligation of
Wolverine, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and other laws of general
application limiting the enforcement of creditors’ rights generally and to the
fact that specific performance is an equitable remedy available only in the
discretion of the court.

 
5.3
The Purchaser hereby represents and warrants to the Vendor and Wolverine:

 

 
5.3.1
that it has the power, authority and capacity to purchase the Purchased Assets
from the Vendor and has been duly authorized by all necessary corporate action
to execute and deliver this agreement and the other ancillary agreements to be
entered into by it on the Closing Date;

 

 
5.3.2
that each of this agreement and other ancillary agreements to be entered into by
the Purchaser on the Closing Date constitute a valid and legally binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization
and other laws of general application limiting the enforcement of creditors’
rights generally and to the fact that specific performance is an equitable
remedy available only in the discretion of the court;

 

 
5.3.3
that it has obtained all authorizations, consents and permissions necessary from
all Persons whose authorizations, consents and permissions may be required in
respect of the transaction of purchase and sale contemplated herein, including,
without limitation, those authorizations, consents and permissions required by
Applicable Law;

 
- 7 -

--------------------------------------------------------------------------------




 
5.3.4
that it is registered under subdivision d) of Division V of Part IX of the
Excise Act (Canada), as well as under the corresponding provision of An Act
Respecting the Quebec Sales Tax (Quebec), it being agreed that on Closing the
Purchaser shall not be required to be paid any sales or goods and services tax
to the Vendor. The Purchaser hereby agrees, however, to indemnify and save and
hold the Vendor harmless with respect to any sales or goods and services tax
exigible in connection with the purchase and sale of the Purchased Assets;

 

 
5.3.5
that it is not a non-Canadian within the meaning of the Investment Canada Act
(Canada);

 

 
5.3.6
that it is not insolvent, has not committed an act of bankruptcy, proposed a
compromise or arrangement to its creditors, had any petition for a receiving
order filed against it, taken any proceeding with respect to a compromise,
arrangement or winding-up, or otherwise taken advantage of any insolvency or
bankruptcy legislation, had a receiver appointed to any of its assets or had any
Person take possession of any of its assets or had any execution of distress or
seizure become enforceable or levied upon any of its assets; and

 

 
5.3.7
75% of the issued and outstanding securities of the Purchaser are owned by FTQ,
which has according to its published financial statements for the year ended
May 31, 2007 net assets of $7.2 billion dollars.

 
5.4
The Intervenor hereby represents and warrants to the Vendor and Wolverine:

 

 
5.4.1
that this agreement constitutes a valid and legally binding obligation of the
Intervenor, enforceable against the Intervenor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization and other laws of
general application limiting the enforcement of creditors’ rights generally and
to the fact that specific performance is an equitable remedy available only in
the discretion of the court.

 
5.5
The representations and warranties set forth in Sections 5.1, 5.2, 5.3 and 5.4
shall survive the completion of the sale and purchase of the Purchased Assets
herein provided for and, notwithstanding such completion:

 

 
5.5.1
the representations and warranties set forth in Sections 5.1, 5.2, 5.3 and 5.4
shall, unless such representations and warranties prove to be false as a result
of any fraud committed by the Vendor, Wolverine, the Purchaser or the
Intervenor, as the case may be, continue in full force and effect for the
benefit of the Purchaser or the Vendor and Wolverine, as the case may be, for a
period of three (3) years from the Closing Date; and

 
- 8 -

--------------------------------------------------------------------------------




 
5.5.2
the representations and warranties which prove to be false as a result of any
fraud committed by the Vendor, Wolverine, the Purchaser or the Intervenor, as
the case may be, shall continue in full force and effect for an unlimited period
for the benefit of the Purchaser or the Vendor and Wolverine, as the case may
be.

 
6.
COVENANTS

 
6.1
Each of the Purchaser and the Intervenor hereby agrees and undertakes in favour
of the Vendor, Wolverine and Wolverine LP:

 

 
6.1.1
not to compete, directly or indirectly, in the manufacture, distribution, sale
or resale of Copper Tube Products in North America for seven (7) years from the
Closing Date; for purposes of this agreement, Copper Tube Products shall mean
(i) any plumbing, industrial or refrigeration copper tube products or (ii)
copper or copper alloy plumbing fittings;

 

 
6.1.2
without limiting the generality of and in addition to Section 6.1.1, not to,
directly or indirectly, for seven (7) years from the Closing Date (i) engage or
assist any Person in engaging in the procurement, production, manufacture,
assembly, provision and/or sale or other distribution of any Associated Product
to any Associated Customer of such product or (ii) take any action in
anticipation or furtherance of any of the foregoing; and

 

 
6.1.3
not to sell any Software or Data Files to any Person or commercially use such
Software or Data Files in any other business; for the purpose of this Section,
any opening of one or more plants by the Purchaser in any location shall not be
considered as another business.

 
6.2
The Purchaser and the Intervenor hereby acknowledge and confirm that the
provisions of Section 6.1 are an essential element for the entering into of this
agreement by the Vendor and Wolverine.

 
6.3
Each of the Vendor and Wolverine hereby agrees and undertakes in favour of the
Purchaser not to compete, directly or indirectly, in selling copper and copper
alloy rod and bar products in North America for seven (7) years from the Closing
Date.

 
6.4
Wolverine hereby transfers and assigns to the Purchaser with effect as and from
the Closing Date for the aggregate sum of one Canadian dollar (CAN$1.00): a copy
of the software developed by Wolverine and known as “COLCS” (Common Order Life
Cycle System) and used by Wolverine Canada in the Montreal Plant to carry out
its past activities (the “Software”) and a copy of the data files pertaining to
the Purchased Assets, including financial, production, routings and related data
(the “Data Files”); no Software maintenance is included and no IT technical
support is included; Wolverine shall retain ownership of all Software and Data
Files, subject to the non-exclusive royalty free and perpetual license to the
Software being given to the Purchaser by Wolverine hereunder, which license does
not permit the Purchaser to grant sublicenses and is further subject to the
provisions of Section 6.1.3. Wolverine gives no warranty of whatsoever nature
with respect to the Software or its functionality and the Purchaser accepts the
Software on an “as is where is” basis.

 
- 9 -

--------------------------------------------------------------------------------



6.5
In the event that the FTQ is in default of any of its obligations under the
Initial Guarantee or any new guarantee contemplated therein (each of the Initial
Guarantee and any new guarantee being referred to individually as a “Guarantee”
and collectively as the “Guarantees”), the Purchaser shall within 2 days of
receipt of notice of such default from Wolverine, on behalf of the Wolverine
Group, provide Wolverine, on behalf of the Wolverine Group, an irrevocable
letter of credit for the benefit of Wolverine, on behalf of the Wolverine Group,
(the “Letter of Credit”) from a Canadian Schedule I chartered bank in an amount
equal to seven million dollars ($7,000,000) less any amounts paid by FTQ to or
for the benefit of the Wolverine Group, under the Guarantees (the “FTQ
Payments”), or remit to Wolverine, on behalf of the Wolverine Group, by
certified cheque an amount equal to seven million dollars ($7,000,000) less the
FTQ Payments, without prejudice to any of the other rights or recourses of any
Person comprising the Wolverine Group against the Purchaser under this
agreement. To the extent that the Purchaser elects to replace any Guarantee with
a Letter of Credit as contemplated above, such Letter of Credit must be in place
prior to any termination or expiry of such Guarantee and must permit the
Wolverine Group to draw-down thereon upon delivery by Wolverine, on behalf of
the Wolverine Group, of a signed statement to the effect that a Claim has been
made by Wolverine, on behalf of the Wolverine Group, against the Purchaser
pursuant to Section 7.2.1 or 7.2.3 hereof which results from a violation,
contravention or breach by the Purchaser of its covenants in Section 4.4 hereof.
The form and content of the Letter of Credit must be acceptable to Wolverine, on
behalf of the Wolverine Group, acting reasonably, failing which the Purchaser
shall be forthwith obliged to remit to Wolverine, on behalf of the Wolverine
Group, by certified cheque an amount equal to seven million dollars ($7,000,000)
less the FTQ Payments, without prejudice to any of the other rights and
recourses of any Person comprising the Wolverine Group against the Purchaser
under this agreement. The rights of the Wolverine Group under this Section 6.5
are in addition to any other rights of the Wolverine Group under the Guarantees.

 
6.6
The covenants of the Purchaser, the Intervenor, the Vendor and Wolverine set
forth in this agreement shall survive the completion of the sale and purchase of
the Purchased Assets herein provided for and, notwithstanding such completion,
shall continue in full force and effect for the benefit of the Party or Parties
to which such covenants are made in accordance with the terms thereof.

 
7.
INDEMNIFICATION

 
7.1
Definitions. As used in this Section 7:

 

 
7.1.1
“Claim” means any act, omission or state of facts and any demand, action, suit,
proceeding, investigation, arbitration, trial, claim, assessment, judgment,
settlement or compromise relating thereto which may give rise to a right to
indemnification under Section 7.2, 7.3, 7.4 or 7.5 hereof;

 
- 10 -

--------------------------------------------------------------------------------




 
7.1.2
“Direct Claim” means any Claim by an Indemnified Party against an Indemnifying
Party which does not result from a Third Party Claim;

 

 
7.1.3
“Indemnifying Party” means any Party or Parties obligated to provide
indemnification under this agreement;

 

 
7.1.4
“Indemnified Party” means any Party or Parties entitled to indemnification under
this agreement;

 

 
7.1.5
“Indemnity Payment” means the amount of each Loss required to be paid pursuant
to Section 7.2, 7.3, 7.4 or 7.5 hereof and interest thereon pursuant to
Section 7.6 hereof;

 

 
7.1.6
“Loss” means any and all loss, liability, damage, cost, expense, charge, fine,
penalty or assessment, resulting from or arising out of any Claim, including the
costs and expenses of any action, suit, proceeding, demand, assessment,
judgment, settlement or compromise relating thereto and all interest, fines and
penalties and reasonable attorneys', accountants' and experts' fees and expenses
incurred in connection therewith; and

 

 
7.1.7
“Third Party Claim” means any Claim asserted against an Indemnified Party by any
Person who is not a Party.

 
7.2
Indemnification by the Purchaser. The Purchaser hereby agrees to indemnify and
save and hold harmless each Person comprising the Wolverine Group from and
against any Loss suffered or incurred, directly or indirectly, by such Person as
a result of, arising out of or relating to:

 

 
7.2.1
any violation, contravention or breach of any covenant, agreement or obligation
of the Purchaser under or pursuant to this agreement, including, without
limitation, Sections 4.3 and 4.4;

 

 
7.2.2
any breach of any representation or warranty made by the Purchaser in this
agreement;

 

 
7.2.3
any action, suit, claim, trial, demand, investigation, arbitration or other
proceeding by any Person containing allegations which, if true, would constitute
an event described in Section 7.2.1 or 7.2.2 hereof.

 
7.3
Indemnification by the Intervenor. The Intervenor hereby agrees to indemnify and
save and hold harmless each Person comprising the Wolverine Group from and
against any Loss suffered or incurred, directly or indirectly, by such Person as
a result of, arising out of or relating to:

 

 
7.3.1
any violation, contravention or breach of any covenant, agreement or obligation
of the Intervenor under or pursuant to this agreement; 

 
- 11 -

--------------------------------------------------------------------------------




 
7.3.2
any breach of any representation or warranty made by the Intervenor in this
agreement; and

 

 
7.3.3
any action, suit, claim, trial, demand, investigation, arbitration or other
proceeding by any Person containing allegations which, if true, would constitute
an event described in Section 7.3.1 or 7.3.2 hereof.

 
7.4
Indemnification by the Vendor and Wolverine. The Vendor and Wolverine hereby
solidarily agree to indemnify and save and hold harmless the Purchaser and the
Intervenor from and against any Loss suffered or incurred, directly or
indirectly, by the Purchaser or the Intervenor as a result of, arising out of or
relating to:

 

 
7.4.1
any violation, contravention or breach of any covenant, agreement or obligation
of the Vendor under or pursuant to this agreement;

 

 
7.4.2
any breach of any representation or warranty made by the Vendor in this
agreement; and

 

 
7.4.3
any action, suit, claim, trial, demand, investigation, arbitration or other
proceeding by any Person containing allegations which, if true, would constitute
an event described in Section 7.4.1 or 7.4.2 hereof.

 
7.5
Indemnification by Wolverine. Wolverine hereby agrees to indemnify and save and
hold harmless the Purchaser and the Intervenor from and against any Loss
suffered or incurred, directly or indirectly, by the Purchaser or the Intervenor
as a result of, arising out of or relating to:

 

 
7.5.1
any violation, contravention or breach of any covenant, agreement or obligation
of Wolverine under or pursuant to this agreement;

 

 
7.5.2
any breach of any representation or warranty made by Wolverine in this
agreement; and

 

 
7.5.3
any action, suit, claim, trial, demand, investigation, arbitration or other
proceeding by any Person containing allegations which, if true, would constitute
an event described in Section 7.5.1 or 7.5.2 hereof.

 
7.6
Payment and Interest. The Indemnifying Party shall reimburse, on demand if not
contested, and following a settlement or a final judgment if contested, to the
Indemnified Party the amount of each Loss suffered or incurred by the
Indemnified Party, as of the date that the Indemnified Party incurs such Loss,
together with interest thereon from the aforesaid date until payment in full at
a rate per annum equal to the Prime Rate, plus three (3) percentage points.
Interest shall be calculated and payable monthly on the last day of each month
during which any amount in respect of any Loss remained unpaid, both before and
after judgment, with interest on overdue interest calculated and payable at the
same rate. The interest payable in any month shall be calculated on the average
amount of all amounts in respect of any Loss that remained unpaid at any time
during such month. This amount shall be calculated by (i) multiplying any amount
in respect of each Loss that remained unpaid at any time during such month by
the number of days that amount remained unpaid during such month and
(ii) dividing the aggregate of all such products by the number of days in such
month.

 
- 12 -

--------------------------------------------------------------------------------



7.7
Notification. Promptly upon obtaining Knowledge and particulars thereof, the
Indemnified Party shall notify the Indemnifying Party of each Claim which the
Indemnified Party has determined has given or could give rise to indemnification
under this Section 7, describing such Claim in reasonable detail. In
circumstances where the Indemnifying Party is notified of such Claim but not
promptly, the Indemnifying Party shall not be relieved from any duty to
indemnify and save and hold harmless which otherwise might exist with respect to
such Claim unless (and only to that extent) the omission to notify promptly
materially prejudices the ability of the Indemnifying Party to exercise its
right to defend provided in this Section 7.

 
7.8
Defence of Third Party Claims. The Indemnifying Party shall have the right,
after receipt of the Indemnified Party's notice under Section 7.7 hereof with
respect to a Third Party Claim and upon giving written notice to the Indemnified
Party within fifteen (15) days of such receipt, and subject to the rights of any
insurer or other Person having potential liability therefor, to defend the Third
Party Claim at its own cost and expense with counsel of its own selection,
provided that:

 

 
7.8.1
the Indemnified Party shall at all times have the right to fully participate in
the defence at the expense of the Indemnifying Party and in any event shall be
consulted with and apprised of the ongoing status of the Third Party Claim and
provided reasonable particulars (including copies of all documentation) relating
thereto and the defence thereof; 

 

 
7.8.2
the Third Party Claim seeks only monetary damages and does not seek any
injunctive or other relief against the Indemnified Party;

 

 
7.8.3
the Indemnifying Party unconditionally acknowledges in writing its obligation to
indemnify and save and hold the Indemnified Party harmless with respect to the
Third Party Claim;

 

 
7.8.4
legal counsel chosen by the Indemnifying Party is satisfactory to the
Indemnified Party, acting reasonably; and

 

 
7.8.5
amounts payable by the Indemnifying Party pursuant to a Third Party Claim shall
be paid in accordance with the terms of the settlement or judgment, as
applicable, but in any event prior to the expiry of any delay for a judgment to
become executory. 

 
7.9
Settlement of a Third Party Claim. The Indemnifying Party shall not be permitted
to compromise and settle or to cause a compromise and settlement of any Third
Party Claim, without the prior written consent of the Indemnified Party, unless:

 

 
7.9.1
the terms of the compromise and settlement require only the payment of money and
do not require the Indemnified Party to admit any wrongdoing or take or refrain
from taking any action;

 
- 13 -

--------------------------------------------------------------------------------




 
7.9.2
the Indemnifying Party delivers to the Indemnified Party payment in the amount
of such compromise and settlement (including interest and costs, if any, payable
pursuant thereto);

 

 
7.9.3
the Indemnified Party receives, as part of the compromise and settlement, a
legally binding and enforceable unconditional satisfaction and release, which is
in form and substance satisfactory to the Indemnified Party, acting reasonably;
and

 

 
7.9.4
the Third Party Claim and any claim or liability of the Indemnified Party with
respect to such Third Party Claim is being fully satisfied because of the
compromise and settlement and the Indemnified Party is being released from any
and all obligations or liabilities it may have with respect to the Third Party
Claim.

 
7.10
Waiver of Right to Defend Third Party Claims. If the Indemnifying Party fails:

 

 
7.10.1
within fifteen (15) days from receipt of the notice of a Third Party Claim to
give notice of its intention to defend the Third Party Claim in accordance with
Section 7.8 hereof; or

 

 
7.10.2
to comply at any time with any of Sections 7.8.1 through 7.8.5 (inclusively)
hereof;

 
the Indemnifying Party shall be deemed to have waived its right to defend the
Third Party Claim and the Indemnified Party shall have the right (but not the
obligation) to undertake the defence of the Third Party Claim and compromise and
settle the Third Party Claim on behalf, for the account and at the risk and
expense of the Indemnifying Party.
 
7.11
Direct Claims. If the Indemnifying Party fails to respond in writing to any
written notice of a Direct Claim given by the Indemnified Party pursuant to
Section 7.7 hereof, and make an Indemnity Payment to the Indemnified Party
within fifteen (15) days thereof, the Indemnifying Party shall be deemed to have
rejected such Direct Claim, in which event the Indemnified Party shall be free
to pursue such rights, recourses and remedies as may be available to it.

 
8.
CLOSING

 
8.1
The sale and purchase of the Purchased Assets (the “Closing”) shall take place
on September 25, 2008 (the “Closing Date”). The Closing shall be deemed to have
occurred on the opening of business on the Closing Date. 

 
8.2
At the Closing, the Purchaser shall pay the Purchase Price as provided in
Section 3.1.

 
8.3
Concurrently with the Closing.

 

 
8.3.1
the Vendor and the Purchaser shall execute before a notary the Deed of Sale in
respect of the Montreal Plant which is attached hereto as Appendix “D”;

 

 
8.3.2
FTQ shall execute in favour of the Wolverine Group the guarantee attached hereto
as Appendix “E” (the “Initial Guarantee”); and

 
- 14 -

--------------------------------------------------------------------------------




 
8.3.3
the Purchaser shall enter into new agreements with Hydro-Quebec, Protectron and
Videotron with respect of the Montreal Plant and thereafter use its best efforts
to obtain a release and discharge of Wolverine Canada by each of such parties in
respect of Wolverine Canada’s obligations under the agreements annexed hereto as
Schedule 8.3.3.

 
9.
NOTICES

 
All notices, requests, instructions or other documents to be given hereunder
shall be in writing, and shall be sent either by telecopier, messenger or mail,
return receipt requested, as follows:
 
To the Vendor:
 
3226522 Nova Scotia Limited
200 Clinton Avenue, Suite 1000
Huntsville AL 35801
 
Attention : Mr. Harold M. Karp
 
Fax: (256) 580-3996
 
To Wolverine:
 
Wolverine Tube, Inc.
200 Clinton Avenue, Suite 1000
Huntsville, AL 35801
 
Attention : Mr. Harold M. Karp
 
Fax: (256) 580-3996
 
In each case with a copy to:
 
Wolverine Tube, Inc.
200 Clinton Avenue, Suite 1000
Huntsville, AL 35801


Attention:  Jennifer Brinkley,
                   Corporate Counsel & Assistant Corporate Secretary


Fax: (256) 580-3996
 

- 15 -

--------------------------------------------------------------------------------



and


Lapointe Rosenstein L.L.P.
1250 René-Lévesque Blvd. West
Suite 1400
Montreal, Quebec
H3B 5E9


Attention : Mr. Steven Chaimberg or Mr. Perry Kliot


Fax: (514) 925-9001


To the Purchaser:
 
MANGO COPPER INDUSTRIES INC.
249 St-Jacques Street, suite 300
Montreal (Quebec)
H2Y 1M6


Attention: Mr. Henri Mikhael


Fax: (514) 284-9648


with a copy to:
 
FONDS DE SOLIDARITÉ DES TRAVAILLEURS DU QUÉBEC (F.T.Q.)
545, boulevard Crémazie Est, Bureau 200
Montreal, Québec
H2M 2W4


Attention: Vice-President, Legal Affairs


Fax: (514) 383-2500


To the Intervenor:


Mr. Henri Mikhael
9351, Marie-Victorin
Contrecoeur (Quebec)
J0L 1C0


Fax: (514) 843-7118

- 16 -

--------------------------------------------------------------------------------



10.
GENERAL PROVISIONS

 
10.1
Publicity. Except as required by law, no public announcement or press release
concerning this agreement or the transactions contemplated by this agreement may
be made by the Purchaser or Intervenor, on the one hand, or the Vendor or
Wolverine, on the other hand, without the prior consent and joint approval of
the Purchaser and the Vendor.

 
10.2
Cooperation. The Vendor and Wolverine, on the one hand, and Purchaser and the
Intervenor, on the other hand, shall, subject to the terms and provisions
hereof, deliver or cause to be delivered to the other at such times and places
after the Closing Date as shall be reasonably agreed to, such additional
documents and instruments as the other may reasonably request for the purpose of
carrying out the transactions contemplated by this agreement. The Vendor and the
Purchaser will cooperate with one another after the Closing Date in furnishing
information, evidence and testimony in connection with any tax return filing
obligations, actions, proceedings, arrangements or disputes of any nature with
respect to matters pertaining to the Purchased Assets.

 
10.3
Counterparts. This agreement may be executed by the Parties hereto in separate
counterparts (including via facsimile), each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument.

 
10.4
Expenses. Each Party to this agreement shall pay its own costs and expenses in
connection with the negotiation, preparation, execution and delivery of this
agreement, and the consummation of the transactions contemplated hereby,
including, but not limited to, attorneys' fees and costs, accountants' fees and
other professional fees and expenses.

 
10.5
Remedies Cumulative. No right, remedy or election given by any term of this
agreement shall be deemed exclusive but each shall be cumulative with all other
rights, remedies and elections available at law or in equity.

 
10.6
Representation by Counsel. Each Party to this agreement represents and warrants
that counsel in the negotiation, drafting and execution of this agreement has
represented such Party.

 
10.7
Amendments; Waivers. This agreement may be amended or modified and the terms or
covenants hereof may be waived, only by a written instrument executed by the
Parties hereto, or in the case of a waiver, by the Party waiving compliance. No
delay of or omission in the exercise of any right, power or remedy accruing to
any Party as a result of any breach or default by any other Party under this
agreement shall be construed as a waiver of or acquiescence in any such breach
or default, or of any similar breach or default occurring later. No waiver by
any Party of the breach of any term or covenant contained in this agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this agreement.

 
10.8
Headings. The inclusion of headings in this agreement is for convenience of
reference only and shall not affect the construction or interpretation hereof.

 
- 17 -

--------------------------------------------------------------------------------



10.9
Currency. All dollar amounts stated in this agreement are in Canadian dollars.

 
10.10
Preamble and Schedules. The preamble and any schedules to this agreement are
incorporated by reference herein and form an integral part hereof.

 
10.11
Severability. Each of the provisions of this agreement is distinct and severable
and a declaration of invalidity or unenforceability of any such provision or
part thereof by a court of competent jurisdiction will not affect the validity
or enforceability of any other provision thereof.

 
10.12
Successors and Assigns. Neither this agreement nor any of the rights or
obligations of a Party hereto may be assigned in whole or in part without the
prior written consent of the other Parties. Notwithstanding the foregoing,
Wolverine, on behalf of the Wolverine Group, shall be entitled to assign its
rights hereunder in favour of any affiliate (as defined in the Canada Business
Corporations Act) or partner of any of the Wolverine Group, or in the context of
an amalgamation with any other person or in the context of a sale of all or
substantially all of the assets of any of the Wolverine Group. In each case of
assignment in the previous sentence, the Purchaser must be notified in writing
of such assignment and Wolverine shall continue to act on behalf of any assignee
as one of the Wolverine Group. This agreement shall inure to the benefit of and
be binding upon the Parties hereto and their respective heirs, executors,
liquidators, administrators, successors and permitted assigns.

 
10.13
Governing Law. This agreement shall be governed by and construed in accordance
with the laws of the Province of Quebec and the laws of Canada applicable
therein.

 
10.14
Jurisdiction and Venue. Each of the Parties hereto hereby irrevocably and
unconditionally submits, for itself and its assets and properties, to the
exclusive jurisdiction of the courts of the judicial district of Montreal, in
any suit, action or proceeding arising out of or relating to this agreement or
the transactions contemplated hereunder, and each of the Parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
suit, action or proceeding shall be heard and determined in any such court. Each
of the Parties hereto agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the Parties
hereto irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this agreement or the transactions contemplated hereunder in the
courts of the judicial district of Montreal. Each of the Parties hereto
irrevocably waives, to the fullest extent permitted by law, the defence of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

 
10.15
Language. This agreement has been drafted in English at the express request of
the Parties. Cette convention a été rédigée en anglais à la demande expresse des
parties.

 
(signature page follows)

- 18 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this agreement in Montreal,
Province of Quebec, on this 25th day of September, 2008
 
MANGO COPPER INDUSTRIES INC.
 
Per:
/s/ Henri Mikhael
 
HENRI MIKHAEL, President
 
3226522 NOVA SCOTIA LIMITED
 
Per:
     /s/ Harold M. Karp
 Vice President
WOLVERINE TUBE, INC.
 
Per:
       /s/ Harold M. Karp
 President, Chief Operating Officer
HENRI MIKHAEL
 
/s/ Henri Mikhael
(signature)

 
- 19 -

--------------------------------------------------------------------------------

